Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00275-CV

              IN RE HIGH PERFORMANCE ROPES OF AMERICA, INC.;
       Copper Clad, S.A. de C.V.; Luis Angel Alvarez Bilbao; Jose Ramon Alvarez Bilbao;
             Luis Enrique Alvarez Saiz; Eduardo Alvarez Saiz; Pablo Alvarez Saiz;
                            and Alumoclad de Mexico, S.A. de C.V.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 3, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 4, 2015, relators filed a petition for writ of mandamus complaining of the trial

court’s orders denying relators’ motions to dismiss for forum non conveniens and for

reconsideration. The court has considered relators’ petition for writ of mandamus and is of the

opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM



1
  This proceeding arises out of Cause No. 2013-CVF-001798 D4, styled CBI Logistics Services, L.L.C. and Caballero
Brokers, Inc. v. High Performance Ropes of America, Inc.; Copper Clad, S.A. de C.V.; Luis Angel Alvarez Bilbao;
Jose Ramon Alvarez Bilbao; Luis Enrique Alvarez Saiz; Eduardo Alvarez Saiz; Pablo Alvarez Saiz; Alumoclad de
Mexico, S.A. de C.V. and E M Cable International, S.A.de C.V., pending in the 406th Judicial District Court, Webb
County, Texas, the Honorable Oscar J. Hale Jr. presiding.